Oo fo aI WB UN FP W NHN

wo HO NY HH WH NY WN WN Ne eee FEF PF Se lS
om WA vA B® WO YO F DY ON DH FW NY KF O&O

 

Ford Elsaesser, ISB #2205

Bruce A. Anderson, ISB #3392
ELSAESSER ANDERSON, CHTD.
320 East Neider Avenue, Suite 102
Coeur d'Alene, ID 83815

Tel: (208) 667-2900

Fax: (208) 667-2150

ford@eaidaho.com
brucea@eaidaho.com

John C, Terlaje

LAW OFFICE OF JOHN C. TERLAJE
Terlaje Professional Bldg., Suite 216
194 Hernan Cortez Ave.

Hagatfia, Guam 96910

Telephone: (671) 477-8894/5

john@terlaje.net

Counsel for Debtor-in-Possession

IN THE DISTRICT COURT OF GUAM

TERRITORY OF GUAM
BANKRUPTCY DIVISION
In re: Chapter 11
ARCHBISHOP OF AGANA, Case No, 19-00010

a Corporation Sole,
Debtor.

DECLARATION OF KEITH A. TALBOT

1, I am one of the counsel of record for the Defendant, the Roman Catholic
Archbishop of Agafia, a corporation sole, (hereinafter “Archdiocese”) in various proceedings
filed in the Superior Court of Guam and the United States District Court for the District of
Guam, including Plaintiffs represented by David Lujan and Delia Lujan Wolff and Michael
Berman, as noted in their respective Motion for Relief from Stay and Joinder [Docket Nos.

288 and 305]. I have reviewed the Motion and Joinder and provide the following in response

DECLARATION OF KEITH A. TALBOT - ]

Case 19-00010 Document 342 Filed 01/31/20 Page 1 of 18

 
Oo fo ND A SP WD NH

mM NM ww NY NH VY KY N NB Se KF SFP KF FF Se SE
Oo DW A A BR BOB SF OO OH DH ee WN KK 2

 

thereto.

2. Our records indicate that David Lujan and Delia Lujan Wolff represent 150
claimants who have filed proofs of claim in this Chapter 11 bankruptcy proceeding. One
hundred thirty-six (136) of these claimants have filed individual lawsuits in the United States
District Court for the District of Guam and 10 have filed lawsuits in the Superior Court of
Guam. Of these 150 claimants, 121 claims are potentially covered by the liability insurance
policies provided by National Union Fire Insurance Company of Pittsburgh, Pa. (“National
Union”) or The Continental Insurance Company (“Continental Insurance”), with the
remaining 29 claimants asserting claims that are not covered by any available liability
insurance.

3. Our records indicate that Michael Berman represents 64 claimants who have
filed proofs of claim in this Chapter 11 bankruptcy proceeding. Seventeen (17) of these
claimants have filed individual lawsuits in the United States District Court for the District of
Guam and 47 have filed lawsuits in the Superior Court of Guam. Of these 64 claimants, 60
claims are potentially covered by liability insurance policies provided by National Union or
Continental Insurance, with the remaining 4 claimants asserting claims that are not covered
by any available liability insurance.

4, Based on my review of the filed proofs of claim in this Chapter 11 bankruptcy
proceeding, the 259 claimants have made allegations of abuse against approximately 43
individuals. Even in claims where the same alleged abuser is implicated, the claims are
unique as it relates to the frequency, type and severity of the abuse and the claimed damages
resulting from the alleged abuse.

5. All of the lawsuits against the Archdiocese were stayed beginning in July

DECLARATION OF KEITH A. TALBOT -2

Case 19-00010 Document 342 Filed 01/31/20 Page 2 of 18

 
Oo fo NY DBD Un BP W YN

MN NY NY NY NY HN HN RO me
oOo at A A BR WwW NY EY OO OT DAH BR WN OO

 

2017 to allow the parties to pursue a negotiated settlement. At the time of the stay, the
Archdiocese and Defendant Boy Scouts of America had Motions to Dismiss pending in some
of the cases. Those motions have yet to be heard, and the Courts have never entered a
scheduling order in any of these cases, and at no time has a trial date been set. The parties
have engaged in minimal discovery in these lawsuits. Pursuant to an agreed upon Pre-
Mediation Protocol, most of the claimants, but not all, provided basic information regarding
their claim in response to a general questionnaire and provided a sworn statement limited to
two hours. The parties agreed that if a settlement was not reached in mediation, continuation
of the sworn statements would be allowed up to the maximum provided by FRCP 30/GRCP
30, To date, the parties have not conducted any continuation sworn statements in these
lawsuits, Other than the deposition of one alleged abuser, the parties have not conducted any
other depositions or written discovery.

6. The parties will need a substantial amount of time to complete discovery in
one of these cases, let alone if the parties try to prepare for multiple claims simultaneously
as Plaintiffs’ counsel appear to contemplate. In addition, there are additional practical
considerations that would likely further delay when an initial trial would actually occur.
Specifically, the Court will need to take into account the respective trial schedules of counsel
for the Archbishop, any co-defendants and the Plaintiffs. There is also the schedule of the
presiding state court Judge Bordallo and federal court Judge Tydingco-Gatewood and their
own busy dockets. This being the case, it is questionable if a trial could be set any earlier
than late this year or (more likely) in early 2021.

7. Given the discovery that will need to be completed for any claimantt/plaintiff

that goes to trial, plus the issues with coordinating trial schedules, it is likely that only one

DECLARATION OF KEITH A. TALBOT -3

Case 19-00010 Document 342 Filed 01/31/20 Page 3 of 18

 
Oo © DID nH S&S W WY

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

trial will be completed in the remainder of 2020 and it is likely that only two, or possibly
three trials could be completed in 2021.

8. The Archdiocese’s insurers, National Union and Continental Insurance, have
participated in all mediations conducted in these matters to date. They had representatives
on Guam for the mediation on October 29, 2019, and appeared prepared to negotiate in good

faith.

I declare under penalty of perjury that the foregoing is true and correct, and that this

6 TK
declaration was executed at Seattle, Washington on January, it , 2020.

Keith A. Talbot
Declarant

 

DECLARATION OF KEITH A. TALBOT -4
Case 19-00010 Document 342 Filed 01/31/20 Page 4 of 18

 
Oo Oo ND UN F&F WD NY

moO pO HO NHN WH NY NY WN NR RRR RB RB Ele
Oo ~WT a mA FB ]}O HNO FP CO OO DWN DN FP WD VY KF OS

 

CERTIFICATE OF SERVICE

L hereby certify that, on January 30, 2020, in accordance with Fed. R. Civ. P. 5(b)(3), a true
copy of the foregoing was served via the Court’s CM/ECF notification facilities to those
parties who are registered CM/ECF participants in this case, and the U.S. Trustee.

Additionally, by regular first class mail, postage prepaid, the foregoing was served to the
parties on the attached MML* and the following non-ECF parties:

Internal Revenue Service Guam Department of Revenue and
Centralized Insolvency Operation Taxation

Post Office Box 7346 Real Estate Tax Department
Philadelphia, PA 19101-7346 P.O. Box 23607

Barrigada, Guam 96921

I swear under penalty of perjury that the foregoing is true and correct to the best of my
knowledge, information and belief.

Dated: January 30, 2020 /s/ Bruce A. Anderson
Bruce A. Anderson

* The attached list will not be mailed out to creditors, but will be on file with the United
States Bankruptcy Court. A copy will be provided upon request.

ARCHBISHOP OF AGANA’S OBJECTION TO
MOTION FOR RELIEF FROM THE AUTOMATIC STAY -13

CAUsers\jaking\Desktop\Insurer Comments 20200127 Objection
to Motion for Relief from Stay.docx

Case 19-00010 Document 342 Filed 01/31/20 Page 5 of 18

 
Label Matrix for local noticing
0993-1

Case 19-00010

District Court of Guam

Hagatna

Fri Jan 31 02:38:31 ChST 2020

Bank of Hawaii

c/o Camaché Calvo Law Group LLC
134 W Soedad Ave, Suite 401
Hagatna, GU 96910-5079

 

First Hawaiian Bank ics

c/o Blair SterYing Johnson & Martinez
238 Archbishep Flores St. Ste. 1008
Hagatna, GY 96910-5205

los
Numerous Victims ot Clery Abuse (Lujan clie
CO Lujan andMolff, LLP
238 Archbishop Flores Street, Suite 300
DNA Building
Hagatna / GU 96910-5206

 

Office of the Clerk

520 W. SoYedad Ave.

, U.S. Courthouse
, GU 96910-4916

  

 
 

A.C.D.L.R
CO Lujan afd Wolff LLP
238 Arch¥ishop Flores Street

Suite 200
Hagatna, Guam 96910-5206

ALE.P.
CO Berman OConsor and Mann
111 W. ca Papa, Suite 503

Hagatna, Guam 96910-5176

ALL.

c/o Lujan & Wolff LLP

Delia L Wolff

238 Arcbbishop Flores St, Ste 300

 

 
 
  
 

Hagatnd, GU 96910-5206

AMF.

Law Office of Anthony C. Perez
Anthony C. Bérez

Ste 802, 238 Archbishop Flores St
Hagatna, GU 96910-5205

A.P.I.

CO Berman nor and Mann

111 W. ChaYan Santo Papa
Suite 503
Hagatna, "Guam 96910-5176

Case 19-00010 Document 342 Filed 01/31/20

Archbishop of Agana, a Corporation Sole, Mos
196 Cuesta San Ramon Ste B,
Hagatna, GU 96910-4334

Boy Scouts of America ic bE

Civille & Pang, PLLC
330 Herngh Cortez Avenue, Suite 200
Hagatna, GU 96910-5081

Ck
National Union Fjfe snsuranes Company of Pit
c/o Thompson Trémpson & Alcantara, PC
238 Archbishep Flores St., Ste 801
Hagatna, 96910-5205

10%

Sisters of Mercy’ Entities

co The Law Offices of Duncan G. McCully
139 Murray Boulevard, Suite 200
Ragatna,

   

  

A.A.C.
c/o Lujap’& Wolff LLP
Delia Wolff

  

238 Merchbishop Flores St, Ste 300
Hagatna, GU 96910-5206

A.C.F. ree

CO Roberts Fowler and Visosky LLP
Suite 201, Yrlean Pacific Plaza
865 SouthMarine Corps Drive
Tamuning/ Guam 96913-3440

 
 

A.J.B.R.OR,

CO Lujan and Wolff LLP

238 AyChbishop Flores Street
Suiye 300

Hagatna, Guam 96910-5206

 

Delia L Wgiff
238 Arcpbishop Flores St, Ste 300
Hagatnd, GU 96910-5206

A.M.S.

CO Roberts Bowler and Visosky LLP
Suite 201,/Orlean Pacific Plaza
865 Sout Marine Corps Drive
Tamuning, Guam 96913-3440

A.P.R.

CO Roberts Fowler and Visosky LLP
Suite 201, Orleavt Pacific Plaza
865 South Maride Corps Drive
Tamuning, Guain 96913-3440

 
 

gor
Bank Of Gugm

C/O Arriola Cowan & Arriola
P.O. X
Agana, GU 96932-7540

/

D0

Boy Scouts of America Aloha Council Chamorro
Civille §/Tang, PLLC

330 Herxan Cortez Avenue, Suite 200

Hagatwa, GU 96910-5081

ox

C
Numerous Vic an & Clergy Abuse (DRF Client
CO Dooley Roberts & Fowler LLP
865 S Mazdne Corps Dr Ste 201
, Gu 96913-3440

pce
U.S. Smald Business Administration

2401 Fparth Ave., Ste. 400
Seat¥le, WA 98121-1430

 

A.B.L. EC F

CO Beyman OConnor and Mann

111/W. Chalan Santo Papa, Suite 503
gatna, Guam 96910-5176

 

Hagatna, GU 96910-5206

A.V.
CO Lujan And Wolff LLP

 

Hagatna, Guam 96910-5206

ALM.
CO Bermay/OConnor and Mann
111 W.Ahalan Santo Papa, Suite 503

Hagavha, Guam 96910-5176

A.N.M,.

CO Lujan and Wolff LLP

238 Archbishop Flores Street
Suive 300

Hagatna, Guam 96910-5206

A.P.S.

c/o Lujan YWolff LLP

Delia L Welfft

238 Arcbbishop Flores St, Ste 300
Hagatna, GU 96910-5206

Page 6 of 18
A.9.0.

CO Roberts Fowler and Visosky LLP
Suite 201, Orjéan Pacific Plaza
865 South Maine Corps Drive
Tamuning, Suam 96913-3440

 
 

A.S.V,

CO Lujan and Wolff LLP

238 Archbishop Flores Street
Suite 300

HagatWa, Guam 96910-5206

Academy of Our Lady of Guam
233 W Archbishop F Flores Street
Hagatna, GU 96910-5102

Assumption of Our Lady
314 Assumption Drive
Piti, GU 96915-5563

 

Hagatxa, GU 96910-5206

B.Q.V.

c/o Berman O'Connor & Mann
Michael J. Berman

111 W. Chayan Santo Papa, Ste 503

 
 

Bank of Guam
P.O. Box BW
Hagatna, GU 96932-7597

Blessed Diego de San Vitores
884 Pale’ San Vitores Road
Tumon, GU 96913-4013

Boy Scouts of America Aloha Council
280 N Marine Corps Dr.
Tamuning, GU 96913-4105

CMM,
Lujan & Molff LLP

 

238 Xrchbishop Flores St, Ste 300
Hagatna, GU 96910-5206

Case 19-00010 Document 342 Filed 01/31/20

ALR.CM, aus

CO Law Office of Anthony C. Perez
Suite 802/ DNA Bldg.

238 Archbishop Flores St.

Hagatné, Guam 96910-5205

 

ATA,

CO Roberts Fowler and Visosky LLP
Suite 204 Orlean Pacific Plaza
865 Soyth Marine Corps Drive
Tamuning, Guam 96913-3440

Agafa Gumas
PO Box 11496
Yigo, GU 96929-0496

 

Michael/J. Berman
111 W/ Chalan Santo Papa, Ste 503
Hagatna, GU 96910-5176

B.C.B.

CO Roberts Fowler and Visosky LLP
Suite 204, Orlean Pacific Plaza
865 Soyth Marine Corps Drive
Tamuning, Guam 96913-3440

B.T.M,.
Lujan and Molff LLP
Delia L./Wolff

  
 

238 Arghbishop Flores St., Ste. 300
Hagatna, GU 96910-5206

Bank of Hawaii
134 West Soledad Avenue
Hagatna, GU 96910-5057

Boy Scouts of America
Attn Legal Department
1325 W. Walnut Hill Lane
Irving, Texas 75038-3096

C.B.B.C.
co Lujaptand Wolff LLP
238 Aréhbishop Flores Street

 

Hagatna, Guam 96910-5206

 

A.S.A.F,
CO Lujad and Wolff LLP
238 Apchbishop Flores Street

 

Hagatna, Guam 96910-5206

 

Hagdtna, GU 96910-5206

Anthony Sablan Apuron
c/o Jacqueline T. Terlaje
284 W. Chalan Santo Papa
Hagatna, GU 96910-5154

 

Hagatna, GU 96910-5206

B.C.J.J.

c/o Lujgh & Wolff LLP

Delia ZB Wolff

238 Rrchbishop Flores St, Ste 300
Hagdtna, GU 96910-5206

B.T.P,
c/o ne Wolff LLP

Delia L/Wolff
238 Aychbishop Flores St, Ste 300

Hagetna, GU 96910-5206

Bishop Baumgartner Memorial School
281 Calle Angel Flores Street
Sinajana, GU 96910-3714

Boy Scoyts of anericary (O
PO Box’ 152079

Irving, TX 75015-2079

 

Hagatha, GU 96910-5205

C.P.D,

c/o Law Office of Anthony C. Perez
Anthony C / Perez

238 Archbishop Flores St
Hagatna, GU 96910-5205

 

Page 7 of 18
 

Hagatfia, Guam 96910-5206

CathoNet LLC
14 Hampshire Drive
Hudson, NH 03051-4921

Claimant Estate of G.C., et al.

c/o Michael Bérman
111 Chalan Santo Papa, Ste. 503
Hagatna, 6U 96910-5176

Congregation of Holy Cross
PO BOX 1064
Notre Dame, IN 46556-1064

D.E.Y.C.

c/o Lujan and Wolff LLP

David JAujan

Ste 390, 238 Archbishop Flores St
Haggtna, GU 96910-5206

DS.

Michael J. Berman
Berman O'Connor & Mann
111 W. Chalan Santo Papa, Ste. 503

Hagatna, GU 96910-5176

DLV.
Berman, O’Conpor and Mann

 

D.V.S.A.

CO Lujan and Wolff LLP

238 Archishop Flores Street, Suite 300
Hagatnd, Guam 96910-5206

Dulce Nobre de Maria Cathedral
207 Archbishop Flores Street
Hagatna, GU 96910-5102

E.J.L.

Lujan & Wolf£ LLP

Delia L. Wolff

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

Capuchin Franciscans
Province of St. Mary
30 Gedney Park Drive
White Plains, NY 10605-3534

 
 

Claimant B.D., et al.

c/o DavidAujan, Lujan and Wolff
ishop Flores St., #300
Hagatna, GU 96910-5206

Claimant John Doe, et al.
c/o Kevin#owler

865 S Matine Corps Dr., #201
Barrigdda, GU 96913-3440

DAN,

CO Lujan and Wolff

238 Arghbishop Flores Street
Suite/ 300

Haggtna, Guam 96910-5206

DG.

Berman O'Connor & Mann

Michael 4. Berman

111 W/Chalan Santo Papa, Ste. 503
Hagatna, GU 96910-5176

D.T.S.

CO Law Office of Anthony C. Perez
Suite 802, Bldg.

238 ArchbjShop Flores Street
Hagatna,/Guam 96910-5205

D.V.C.

CO Law Office pf Anthony C. Perez
Suite 802, DNA Bldg.

238 Archbighop Flores St.

Hagatna, Guam 96910-5205

 

Delia Lujan Wolff

 

Suite/300 DNA Building
238 Archbishop Flores Street
Hagatna, Guam 96910-5113

E.B.

Berman O'Connor & Mann
Michael J.
111 W. Chalan Santo Papa, Ste 503
Hagatna, GU 96910-5176

 

E.M.M,.

CO Law Office of Anthony C, Perez
Suite Wa DNA Bldg.

238 Archbishop Flores St.

Hagatnfa, Guam 96910-5205

Case 19-00010 Document 342 Filed 01/31/20

Capuchin Franciscans Custody of
Star of the Sea

30 Gedney Park Drive

White Plains, NY 10605-3534

Claimant D.M.

c/o Charles H. McDonald II

238 Archbishop Flores St., Ste 404
Hagatna, GU 96910-5206

 

Claimant WWB., et al.

c/o Anthony Perez

238 Apéhbishop Flores Street, #802
Haggtna, GU 96910-5205

 

Hagatna, Guam 96910-5206

DN.

CO Berman AConnor and Mann
111 W. Ghalan Santo Papa, Suite 503

Hagatwa, Guam 96910-5176

D.ULM.
CO Berman OConnor and Mann
lil t fai Santo Papa, Suite 503

Hagatna, Guam 96910-5176

D.V.R.

CO Roberts Fowler and Visosky LLP
Suite 201, Oryean Pacific Plaza
865 South Marine Corps Drive

Tamuning, 4tuam 96913-3440

Docomo Pacific
890 S Marine Corps Drive
Tamuning, GU 96913-3458

E.G.W.

CO Roberts Fowler and Visosky LLP
Suite 204, Orlean Pacific Plaza
865 Sofith Marine Corps Drive
ining, Guam 96913-3440

 
 

E.M.V.J,

c/o Lujan & Wolff LLP

Delia L/ Wolff

238 Agchbishop Flores St, Ste 300
Hagatna, GU 96910-5206

Page 8 of 18
E.R.C.

c/o Lujan & Wolff LLP

Delia LAMolff

238 Aychbishop Flores St, Ste 300
Hagatna, GU 96910-5206

E.V.K.
c/o Lujan & Wolff LLP

Delia LAMolff
238 Arthbishop Flores St, Ste 300

Hagatna, GU 96910-5206

F.A.C. Jr.

Pro Se

P.0. Box 25706

Barrigada, Guam 96921-5706

F.G.S.

c/o Lujan & Wolff LLP

Delia 2B. Wolff

238 Rrchbishop Flores St, Ste 300
Hagdtna, GU 96910-5206

FMS.
CO Roberts Fowler and Visosky LLP
Suite 201, Orlean Pacific Plaza
865 South Mapine Corps Drive
Tamuning,

 

F.S.L.

CO Berman OConnor and Mann

111 W. cal Papa, Suite 503
9

Hagatna, Guan 96910-5176

Father Duenas Memorial School
PO Box FD
Hagatna, GU 96932-7654

First Hawaiian Bank ux

c/o Blair Sterling Johnson & Martinez
238 Archbishop Flores St. Ste. 1008
, Guam 96910-5205

 

6.C.G.

CO Law Office of Anthony C. Perez
Suite 802 DNA’Bldg

238 Archbishop Flores St.
Hagatna, Guam 96910-5205

G.G.E,

c/o Law Office of Anthony C. Perez
Anthony C. Perez

Ste 802, 238 Archbishop Flores St
Hagatna, GU 96940-5205

E.T.
CO Berman OCoxfinor and Mann
111 W. Chaldn Santo Papa, Suite 503

Hagatna, Guam 96910-5176

E.W.T.

c/o Lujan & Wolff LLP

Delia A Wolff

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

 

F.AD
CO Berman Ofonnor and Mann
111 W. Chglan Santo Papa, Suite 503

Hagatna/ Guam 96910-5176

F.J.S,

c/o Anthony C. Perez

Law Office of Anthony C. Perez

Ste 802, DNA Bldg, 238 Archbishop Flores
Hagatna, GU 96910-5205

FP.

CO Berman OConpor and Mann

111 West cpt Papa, Suite 503
9

Hagatna, Guam 96910-5176

F.T.M.

CO Lujan,and Wolff LLP

238 Arghbishop Flores Street
Suite/300

Hagatna, Guam 96910-5206

First Hawaiian Bank
Attn: Loan Recovery Dept
PO Box 4070

Honolulu, HI 96812-4070

G.A.C.

CO Lujan and Wolff LLP

238 Arch¥ishop Flores Street
Suite 300

Hagayna, Guam 96910-5206

G.C.S.

c/o Lujan & Wolff LLP

Delia LAMolff

238 Aychbishop Flores St, Ste 300
Hagatna, GU 96910-5206

G.H.
Berman O'Connor & Mann

 

Hagatna,

Case 19-00010 Document 342 Filed 01/31/20

E.T.W.

CO Lujan and Wolff LLP

238 Arghbishop Flores Street
Suitg 300

Hagatna, Guam 96910-5206

Edith Concepcion (Doris}

c/o Ijan & Wolff LLP

Deljé L Wolff

238 Archbishop Flores St, Ste 300
Ragatna, GU 96910-5206

F.F.C.
c/o Lujan & Wolff LLP

Delia’ L Wolff
239 Archbishop Flores St, Ste 300
gatna, GU 96910-5206

FM

CO Bermaf OConnor and Mann

111 W#/Chalan Santo Papa, Suite 503
Hagatna, Guam 96910-5176

F.S.B.S.

c/o Lujan,& Wolff LLP
Delia L/ Wolff
238 Aychbishop Flores St., Ste 300

Hagatna, GU 96910-5206

F.T.S.

c/o Lujan & Wolff LLP

Delia J/ Wolff

238 Afchbishop Flores St., Ste 300
Hagétna, GU 96910-5206

First Hawaiian Bank
Ed Untalan

400 Rout 8, Suite 101
Maite, GU 96910-2026

G.C.
c/o Berman O'Connor and Mann

Michael/J, Berman
111 W% Chalan Santo Papa, Suite 503
Hagatna, Guam 96910-5176

G.E.

c/o Berman O'Connor & Mann
Michael #6 Berman

111 W.Ahalan Santo Papa, Ste, 503
Hagatha, GU 96910-5176

6.9.9.

c/o Lujan & Wolff LLP

Delia L. Wott

238 ArchbjShop Flores St, Ste 300
Hagatna, “GU 96910-5206

Page 9 of 18
G.J.S.M.B.
c/o Lujan
Delia L Wolff

238 Arotbishop Flores St, Ste 300
Hagatya, GU 96910-5206

   
 

G.T.?,

c/o Lujan § Wolff LLP

Delia L. Molff

238 Archbishop Flores St., Ste 300
Hagatné, GU 96910-5206

G.Y.Y,

c/o Law Office of Anthony C. Perez
Anthony C. perez

DNA Bidg, 238 Archbishop Flores St
Hagatna / GU 96910-5205

Guam Telephone Authority
624 N. Marine Corps Drive
Barrigada, GU 96913-4401

H.J.C,

CO Lujan Wolff LLP

238 Archbishop Flores Street
Suite 400

Hagatna, Guam 96910-5206

 
 

  

LV.
Berman O'Connor & Mann
Michael 4. Berman

111 W/Chalan Santo Papa, Ste 503
Hagdtna, GU 96910-5176

J.A.A,
CO Lujanyand Wolff LLP
ishop Flores Street

 

Hagatna, GU 96910-5206

J.A.BLP.

CO Lujan and Wolff LLP

238 Archbishop Flores Street
Suite 30

Hagatna/ Guam 96910-5206

JALT,

c/o Lujan £ Wolff LLP

Delia L Molff

238 Aréhbishop Flores St, Ste 300
Hagayna, GU 96910-5206

 

J.B.P.

Pro Se

PO Box 313

Hagatna, Guam 96932-0313

G.M.D.A.

c/o Lujan & Wolff LLP

Delia L Wotff

238 Arch¥ishop Flores St, Ste 300
, GU 96910-5206

 

G.T.Y.

c/o Law Office of Anthony C. Perez
Anthony C. Perez

Ste 802, 238 Archbishop Flores St
Hagatna, GU 96910-5205

Guam Capital Investment Corp. Bldg.
414. W. Soledad Ave., Suite 500
Hagatna, GU 96910-5066

HAW,

Lujan & Wodff LLP

Delia L Aol ff

238 ApChbishop Flores St, Ste 300
Hagatna, GU 96910-5206

H.J.C.SR.
CO Lujan and Wolff LLP
ishop Flores Street

 

Hagatna, Guam 96910-5206

cdonald uk

221 Sphsome Street, # 3

 
 

 

Hagatna, GU 96910-5206

JAM,
CO Lujan and Wolff LLP

 

gC.

c/o Berman 0’Connor and Mann
Michael J. Befman

111 W. Chalgh Santo Papa, Suite 503
Hagatna, Gam 96910-5176

Case 19-00010 Document 342 Filed 01/31/20

G.S.M.

c/o Lujan & Wolff LLP
Delia X Wolff
238 Archbishop Flores St, Ste 300

Hagatna, GU 96910-5206

G.W.B.J.
c/o Lujan ¢ Wolff LLP

David J Jéijan
238 Arghbishop Flores St, Ste 300
Hagatina, GU 96910-5206

Guam Reef Hotel, Inc.
1317 Pale San Vitores Road
Barrigada, GU 96913-4298

H.B.B.

Pro Se

P.O. Box 1491

Hagatna, GU 96932-1491

H.M.

CO Roberts/fowler and Visosky LLP
Suite 20%, Orlean Pacific Plaza
865 Sodth Marine Corps Drive
Tamusiing, Guam 96913-3440

Immaculate Heart of Mary
225 Aragon Street
Toto, GU 96910-3000

J.A.B.D.

Berman O’Zonnor & Mann

Michae}’J. Berman

111 W. Chalan Santo Papa, Ste. 503
Hagatna, GU 96910-5176

 
 

J.A.Q.
CO Lujan

 
 

Hagdtna, Guam 96910-5206

J.B.P.

Berman O’Conrior & Mann

Michael J/ Berman

alan Santo Papa, Ste 503
Hagatwa, GU 96910-5176

 

J.C.B.

c/o Berman O'Connor & Mann
Michael 2. Berman

111 W/Chalan Santo Papa, Ste 503
Hagatna, GU 96910-5176

Page 10 of 18
J.C.C.
CO Lujan 9fd Wolff LLP
238 Arch$ishop Flores Street, Suite 300

Hagatnd, Guam 96910-5206

JC.N,
c/o Lujan & Wolff LLP
David J jan

238 Arckbishop Flores St, Ste 300
Hagatna, GU 96910-5206

J.C.T.

c/o Lujan & Wolff LLP

Delia J. Wolff

238 Archbishop Flores St., Ste 300
Hagatna, GU 96910-5206

 

Hagdtna, GU 96910-5176

J...

Berman 0'Copnor & Mann

Michael J,/Berman

111 W. Cyalan Santo Papa, Ste 503
Hagatna, GU 96910-5176

J.d.P.

Pro Se

CO P.O. Box B2

Hagatna, Guam 96932-7617

JMC.
CO Roberts Fowler and Visosky LLP
Suite 201, Or}ean Pacific Plaza
865 South Mgfine Corps Drive
Tamuning,

  

JM.Q,

c/o Lujan & Wolff LLP

Delia L WoYff

238 Archpishop Flores St, Ste 300
Hagatna, GU 96910-5206

J.P.G.L.

c/o Lujan & Wolff LLP

Delia L WoZff

238 ArchWishop Flores St, Ste 300
Hagatnay GU 96910-5206

JLR,

CO Berman OConnor gfd Mann

111 W. Chalan Santo Papa, Suite 503
Hagatna, Guam 96910-5176

Case 19-00010 Document 342 Filed 01/31/20

J.C.G,
c/o Lujans& Wolff LLP
238 nisi Flores St, Ste 300

Hagatya, GU 96910-5206

J.C.P.

c/o Lujan & Wolff LLP

Delia/L Wolff

238 /Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

J.E.S,
CO Berman OConnor and Mann
111 W. CWalan Santo Papa, Suite 503

Hagatna, Guam 96910-5176

J.G.F,

c/o Lujgn & Wolff LLP

Delia Z Wolff

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

v.11.

CO Lujan and,Wolff LLP

238 Archbighop Flores Street
Suite 3

Ragatnd, Guam 96910-5206

JUL.K.
CO Lujay and Wolff LLP
238 ysis Flores St., Suite 300

Hagdtna, Guam 96910-5206

 

Hagatna, Guam 96910-5206

J.N.P.D.

 

Hagatna, GU 96910-5205

J.P.N.

c/o Lujan & Wolff LLP

David J Aujan

238 AyChbishop Flores St, Ste 300
Hagatna, GU 96910-5206

JLRA.

Lujan and Wolff LLP
238 Arghbishop Flores Street, Suite 300

Hagatna, Guam 96910-5206

J.C.M.
CO Bermpf OConnor and Mann
111 W/Chalan Santo Papa, Suite 503

Hagatna, Guam 96910-5176

J.C.§.8.

Lujan § Wolff LLP

Deliag/L Wolff

238/Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

 

J.F.G.

& Wolff LLP

Wolff

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

 

J.H.C.
CO Lujan And Wolff
ishop Flores Street

 

Hagatna, Guam 96910-5206

JI.1.C.

c/o Lujan & Molff LLP

238 ArchbjShop Flores St, Ste 300
Hagatnay’ GU 96910-5206

JM.

CO Berman OConnor and Mann
111 W. (Malan Santo Papa, Suite 503

Hagatwa, Guam 96910-5176

J.M.M.

CO Roberts Fowler and Visosky LLP
Suite 201, Prlean Pacific Plaza
865 South’Marine Corps Drive
Tamuning, Guam 96913-3440

& Wolff LLP

Wolff

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

 

J.P.

CO Lujan and Wolff LLP

238 Archpishop Flores Street
Suite 400

Hagatna, Guam 96910-5206

JLR.A,
c/o Lujane& Wolff LLP

 

Hagdtna, GU 96910-5206
Page 11 of 18
U.T.A.
c/o Lujan &

  
  
 

shop Flores St, Ste 300
GU 96910-5206

JTS.

c/o Lujan & Wolff LLP

Gloria L Rydolph

238 Archbgshop Flores St, Ste 300
Hagatna, GU 96910-5206

JW,

CO Berman OConnor and Mann

lil W, chatan fant Papa, Suite 503
Hagatna, Guath 96910-5176

K.E.Jd.

CO Lujan and Wolff LLP

238 ArChbishop Flores Street
Suize 300

Hagatna, GU 96910-5206

K.S.

Berman O'Connor & Mann

Michael J / Berman

111 W. Qhalan Santo Papa, Ste 503
Hagatnd, GU 96910-5176

L.J.C.C.

CO Lujan apd Wolff LLP

238 Arch¥ishop Flores Street
Suite 400

Hagatna, Guam 96910-5206

Leonilo Alger
231 Hesler Place, Suite 101
Hagatna, GU 96910-5082

MLA.C.
P.O. Box 12064
Tamuning, Guam 96931-2064

M.D,

 

M.F.D,

CO Lujan and Wolff LLP

238 Archbishop Flores Street
Suite 300

Hagatna,/Guam 96910-5206

Case 19-00010 Document 342 Filed 01/31/20

 

JV.

CO Berman OConnor and Mann
19 Oat Santo Papa, Suite 503

Hggatna, Guam 96910-5176

Ju.AM,
CO Lujan ang Wolff LLP

 

K.d.B.

CO Lujan and Wolff LLP

238 Arghbishop Flores Street
Suite’ 300

Hagatna, GU 96910-5206

 
  

L.B.T.
c/o Lujan § Wolff LLP
David J Jajan

238 A:
Hagatna, GU 96910-5206

LP.
CO Bermap OConnor and Mann
111 i fai Santo Papa, Suite 503

Hagatna, Guam 96910-5176

Louis Brouillard

c/o Meier, Kennedy and Quinn
445 Minnesota Street, #2200
Saint Paul, MN 55101-2137

M.A.T.

c/o Lujan,& Wolff LLP

Delia LMolff

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

M.D.M.A.

CO Lujap and Wolff LLP

238 ApChbishop Flores Street
Suixe 300

Hagatna, Guam 96910-5206

M.1.Q.

CO Lujan and
238 Archbiskop Flores Street
Suite 30
Hagatnaf Guam 96910-5206

 
 

J.T.S.

c/o Lujap’& Wolff LLP
Delia
238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

 

JVC,

CO Lujan and Wolff LLP

238 ArgMbishop Flores Street
Suite’ 300

Hagdtna, GU 96910-5206

K.C.
c/o Lujan & Wolff LLP
Delia L Welff

238 Arghbishop Flores St, Ste 300
Hagatha, GU 96910-5206

K.L.

CO Berman SConnor and Mann

111 W. Qhalan Santo Papa, Suite 503
Hagatna, Guam 96910-5176

L.C.P.

CO Berman OConnor and Mann
111 W.*Chalan Santo Papa, Suite 503
Hagatna, Guam 96910-5176

LAW OFFICE OF VINCENT LEON GUERRERO
P.O. Box 12457
Tamuning, Guam 96931-2457

 

Hagagna, Guam 96910-5205

M.C.M.

CO Roberts Fowler and Visosky LLP
Suite 201, Qylean Pacific Plaza
865 SouthMarine Corps Drive
Tamuning, Guam 96913-3440

MF.
Berman 0’Connor & Mann

Michael 7 Berman
111 W/Chalan Santo Papa, Ste. 503
Hagatna, GU 96910-5176

M.J.B.
CO Lujan and Wolff LLP

238 Archbishop Flores Street
Suite 00
Ragatna, Guam 96910-5206

Page 12 of 18
M.JLD.A,

CO Lujan and Wolff LLP
238 mpl Flores Street, Suite 300

Hagatna/ Guam 96910-5206

MLM.

CO Berman OConnof and Mann

111 W. Chalan Aanto Papa, Suite 503
Hagatna, Guam 96910-5176

M.Q.6.
CO Lujan and Wélff, LLP
238 Archbishep Flores Street, Suite 300

Hagatna, Guam 96910-5206

M.S.B.S.
c/o Lujan & Wolff LLP
Delia L. Wo}ff

0
238 ArchbyShop Flores St., Ste 300
Hagatna,“ GU 96910-5206

M.T.S.

CO Lujan and WoLff LLP

238 Archbishop Flores Street, Suite 300
Hagatna, Guan 96910-5206

M.W.R.

CO Law Office f Anthony C. Perez
Suite 802, DNA Bldg.

238 Archbishop Flores Street
Hagatna/ Guam 96910-5205

Mary Quinata

Camacho Calvo Law Group, LLC
134 W Soleded Ave., Ste. 401
Hagatna, GU 96910-5079

N.C.A,

CO Lujan and Wolff LLP

238 Archéishop Flores Street
Suite 400

Hagatha, Guam 96910-5206

Nino Perdido y Sagrada Familia
PO Box 45
Hagatna, GU 96932-0045

yo
Office Of Thé U.S. Trustee

1132 Bishep St., Suite 602
Honoluly, HI 96813-2830

M.J.P.
CO Lujan and Wolff LLP
238 ArchWishop Flores Street

 

Hagatna, Guam 96910-5206

 

Hagatna, GU 96910-5206

M.Q.6.
office gC
Williams
166 Mest Marine Corps Dr, Ste 102
Dededo, GU 96929-5911

 

M.S.9.

CO Lujgf and Wolff LLP

Suite’238 Archbishop Flores Street
Suite 300

Hagatna, Guam 96910

M.WOM.
CO Berman OCpnnor and Mann
1118. it Sa Papa, Suite 503

Ragatna,/Guam 96910-5176

Marist Province Center

NDDU-IBED Lagao Campus

PO Box 42

9500 General Santos City, Philippines

Nc.F,

Berman 0! gonnor & Mann

Michael/J. Berman

at Santo Papa, Ste 503

Hagdtna, GU 96910-5176

N.J.D.A.

c/o Lujap & Wolff LLP

Delia j/ Wolff

238 Xtchbishop Flores St, Ste 300
Hagatna, GU 96910-5206

  
 

Nuestra Senora De La Paz y Buen
PO Box EC
Hagatna, GU 96932-7565

Our Lady of Guadalupe
PO Box 7355
Agat, GU 96928-0355

Case 19-00010 Document 342 Filed 01/31/20

M.L.M.

CO Berman or and Mann
111 W. Chalan Santo Papa, Suite 503

Hagatna, Guam 96910-5176

MAP.

CO Law Office of Anthony C. Perez
Suite (2, DNA Bldg.

238 Archbishop Flores St.
Hagatna, Guam 96910-5205

M.R.W.

CO Lujan gnd Wolff LLP

238 Archbishop Flores Street, Suite 300
Hagagha, Guam 96910-5206

M.T.D. Le

McDonald Law Office, LLC

Charles #. McDonald IT

Ste 404, 238 Archbishop Flores St
Hagatna, GU 96910-5206

MWR.
Lujan and Wolff LLP

 

238Archbishop Flores St., Ste. 300
Hagatna, GU 96910-5206

Mark Wi}tiams, Esq. mr

LAW ORF ICES OF MARK E. WILLIAMS, P.C.
102 BankPacific Building

16 West Marine Corps Drive

dedo, Guam 96929-5911

 

N.A.Q.
c/o Law Office of Anthony C. Perez
Anthony C.,»Perez
DNA Bldg/ 238 Archbishop Flores St
Hagatwa, GU 96910-5205

gata, poke

n Fire Ins. Co. of Pittsburgh,

 

Hagatha, Guam 96910-5205

Nuestra Senora de las Aguas
PO Box 163
Hagatna, GU 96932-0163

Our Lady of Lourdes

153 Chalan Pale Ramon Lagu
Unit A

Yigo, GU 96929-2729

Page 13 of 18
Our Lady of Mt Carmel School
PO Box 7830
Agat, GU 96928-0830

Our Lady of the Blessed Sacrament
135 Chalan Kapuchino
Agana Heights, GU 96910-6128

P.B.M.

CO Lujan and Wolff LLP

238 Archbishop Flores Street
Suite 3

Hagatna, Guam 96910-5206

P.J.C.

CO Lujan and. Wolff LLP
238 Archbishop Flores Street, Suite 300

Hagatna, /Guam 96910-5206

P.J.P.D.

c/o Law Office
Anthony C, Perez

DNA Bldg, 288 Archbishop Flores St
Hagatna, GU 96910-5205

  
 

Anthony C. Perez

P.P.C.

CO Roberts Fowler and Visosky LLP
Suite 201, Orlgan Pacific Plaza
865 South Marine Corps Drive

Tamuning, Guam 96913-3440

PS,

Michael J, Berman

Berman O‘fonnor & Mann

111 W. Phalan Santo Papa, Ste. 503
Hagatpa, GU 96910-5176

P.W.G.

 

R.A.D.

Lujan and Wolff LLP

Delia L.Molff

238 Archbishop Flores St., Ste. 300
Hagatna, GU 96910-5206

 

Case 19-00010 Document 342 Filed 01/31/20

Our Lady of Mt. Carmel
PO Box 8353
Agat, GU 96928-1353

 

Hadatna, GU 96910-5176

P.H.Y.
c/o Lujan & Molff LLP
Delia L. Wolff

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

P.J.D.N.
CO Lujap and Wolff LLP
238 Apchbishop Flores Street

 

Hagatna, Guam 96910-5206

P.M.D.

CO Law Office Sf Anthony C. Perez

  

Hagatna, Guam 96910-5205

P.P.R,

c/o Lujan & Wolff LLP

Delia Wolff

238 Brchbishop Flores St, Ste 300
Hagdtna, GU 96910-5206

P.S.A.
CO Berman OConnor and Mann

111 W. chap Santo Papa, Suite 503
Hagatna, £uam 96910-5176

PBBUR
CO Lujan and Wolff

238 Apéhbishop Flores Street
Sujxe 300
Hagatna, Guam 96910-5206

 

Hagatna, Guam 96910-5206

R.B.C.

Berman O'Connor & Mann

Michael 4. Berman

111 W/Chalan Santo Papa, Ste. 503
Hagatna, GU 96910-5176

Our Lady of Purification
198 Cuesta San Ramon

Ste B

Hagatna, GU 96910

 

Hagdétna, GU 96910-5206

P.J.B.

CO Lujan,and Wolff LLP

238 Axghbishop Flores Street
Suité 300

Hagatna, Guam 96910-5206

P.J.M.S.
CO Lujan and Wolff LLP
3 Flores St., Suite 300

Hagatna, Guam 96910-5206

PP.
CO Berman OConnor and Mann
111 es i Santo Papa, Suite 503

Hagatna,/Guam 96910-5176

  
  

PLR,
Lujan and wolff LLP
Delia L. Molff

238 A: ishop Flores St., Ste. 300
Hagatna, GU 96910-5206

P.U.Q.
Lujan & Wolff LLP
Delia LAolff

238 Béchbishop Flores St, Ste 300
Hagatna, GU 96910-5206

Pacific Solar and Photovoltaics
PO Box 6754
Tamuning, GU 96931-6754

R.A.P.T,

CO Lujan And Wolff LLP

238 Arghbishop Flores Street
Suite 300

Hadatna, GU 96910-5206

 
 

R.B.C.
c/o Berman O0’Connor & Mann

Michael J. Berman
111 W. Chélan Santo Papa, Ste. 503

Hagatna/ GU 96910-5176

Page 14 of 18
R.B.C.
c/o Berman O'Connor and Mann

Michael J/ Berman
111 W. £halan Santo Papa, Suite 503
Hagatia, Guam 96910-5176

RC,

Berman O'Connor & Mann

Michael J. Bepman

111 W. ChalaA Santo Papa, Ste. 503
Hagatna, GU 96910-5176

R.C.F.

CO Lujan and Wolff LLP

238 Archbighop Flores Street
ui

Hagatna, Guam 96910-5113

R.E.J.

c/o Lujan & Wolff LLP

Delia L Wolff

238 Archbishop Flores St, Ste 300
Hagatné, GU 96910-5206

R.G.M.

 

R.J.S.

CO Lujan and Wolff LLP

238 Archbishop Flores Street
suite /300

Hagatna, GU 96910-5206

R.M.C.

Lujan & WpoTff LLP

Delia L/ Wolff

238 AyChbishop Flores St, Ste 300
Hagatha, GU 96910-5206

 

R.M.V,
c/o Lujan.& Wolff LLP
Dalia LMolff

238 Agchbishop Flores St, Ste 300
Hagatna, GU 96910-5206

R.P.T.

c/o Lujan Wolff LLP

Delia L Molff

238 Arghbishop Flores St, Ste 300
Hagatna, GU 96910-5206

R.$.Q.
CO Lujan and Wlff LLP

238 Archbishop Flores Street, Suite 300

Hagatna, GUY 96910-5206

R.B.D.A.
c/o Lujan & Wolff LLP
Delia L Wo)ff

 

Hagatna, GU 96910-5206

R.C,
c/o Berman O'Connor and Mann

 

Hdgatna, Guam 96910-5176

R.D,

c/o Roberts Fowler & Visosky LLP
Kevin J. Fowlér, Esq.

Ste 201, 865 Marine Corps Dr
Tamuning, ‘GU 96913-3440

R.F.M.
CO Bergan Oconnor and Mann
111 W. Chalan Santo Papa, Suite 503

Hagatna, Guam 96910-5176

R.1.C,

c/o Lujan &
Delia L. Wolff

238 Arch¥ishop Flores St, Ste 300
Hagatnd, GU 96910-5206

 

RJM.

co Lujan and Wolff LLP

238 Archbishop Flores Street
Sugte 300

Hagatna, Guam 96910-5206

 

Hagdtna, GU 96910-5206

R.P.

CO Bermany OConnor and Mann

lil W. fhalan Santo Papa, Suite 503
Hagatna, Guam 96910-5176

R.R.C.C.
Lujan & Woxff LLP
Delia L Wolff

 

R.8.T.

 

Hagatna, GU 96910-5206
Case 19-00010 Document 342 Filed 01/31/20

R.B.R.

CO Lujan.and Wolff LLP

238 ArChbishop Flores Street
Suite 300

Hagatna, Guam 96910-5206

 
 

R.C.B.

CO Roberts Fowler and Visosky LLP
Suite 20%, Orlean Pacific Plaza
865 SgGth Marine Corps Drive
Tamufiing, Guam 96913-3440

R.D.S.

CO Lujan Wolff LLP

238 ngs Flores Street
Hagatna, Guam 96910-5113

R.G.

Berman 0’ Connor & Mann

Michael J. Berman

11J/W. Chalan Santo Pap, Ste. 503
Hdgatna, GU 96910-5176

 
  
 

R.J.M.

co Lujan-and Wolff LLP

238 Aréhbishop Flores Street
Suite 300

Hagatna, Guam 96910-5206

R.L.S.

 

Delia’L. Wolff
23/Archbishop Flores St., Ste. 300
Hagatna, GU 96910-5206

R.M.T.

CO Lujap-and Wolff LLP

238 Apthbishop Flores Street
Suité 300

Hagatna, GU 96910-5206

R.P.C.

CO Roberts Fowler and Visosky LLP
Suite 20/7 Orlean Pacific Plaza
865 Soyth Marine Corps Drive
Tamuning, Guam 96913-3440

R.R.G.

Berman O'Connor & Mann

Michael/J. Berman

111 4/ Chalan Santo Papa, Ste. 503
Hagdtna, GU 96910-5176

R.T.P.
c/o Lujay & Wolff LLP
Delia olff

238 Aychbishop Flores St, Ste 300
Hagatna, GU 96910-5206

Page 15 of 18
R.7.0,
CO Lujan
238 Archbishop Flores Street
Suite 400

Hagatha, GU 96910-5206

 
 

Roland Sondia

Lujan % Wolff LLP

Delia’ L Wolff

238/Archbishop Flores St, Ste 300
Hggatna, GU 96910-5206

 

S.H.L.
CO Berman Q€onnor and Mann
111 W. Chélan Santo Papa, Suite 503

Hagatna, Guam 96910-5176

8.8.

CO Berman £Connor and Mann

111 W. @halan Santo Papa, Suite 503
Hagatzla, Guam 96910-5176

Saint Francis Catholic School
PO Box 21297
Barrigada, Guam 96921-1297

San Dionisio
PO Box 6099
Merizo, GU 96916-0399

San Juan Bautista
PO Box 49
Ragatna, GU 96932-0049

Santa Barbara
330 Iglesia Circle
Dededo, GU 96929-5327

Santa Teresita
192 Vietnam Veterans Hwy
Mangilao, GU 96913-6301

 

330 Hexnan Cortez Ave, Ste 200
Haggtna, GU 96910-5081

R.Y.Y.

c/o Anthony C/Perez

Law Office of Anthony C. Perez

Ste. 802,/238 Archbishop Flores Street
Hagatna/ GU 96910-5205

  
 

Roy Quintanilla

c/o Lujén & Wolff LLP

Delig/L Wolff

238/Archbishop Flores St, Ste 300
Hggatna, GU 96910-5206

S.J.J.

c/o Lujan & Wolff LLP

Delia L Molff

238 Apéhbishop Flores St, Ste 300
Hagatna, GU 96910-5206

 

SBA

2 North 20th Street

Suite 320

Birmingham, AL 35203-4002

Saint Jude Thaddeus
122 Bien Avenida Avenue
Sinajana, GU 96910-3664

San Francisco de Asis
1404 N Canton Tasi
Yona, GU 96915-4665

San Miguel
138 San Miguel Street
Talofofo, GU 96915-3644

Santa Barbara Catholic School
274 West Santa Barbara Avenue
Suite A

Dededo, GU 96929-5378

School Sisters of Norte Dame
Greensfelder, Bernard Huger
10 S. Broadway, Ste. 2000
Saint Louis, MO 63102-1747

Securitech
PO Box 7779
Tamuning, GU 96931-7779

Case 19-00010 Document 342 Filed 01/31/20

Risk Partner Tools and Mngmt Risk
5100 & Skelly Drive, Suite 900
Tulsa, OK 74135-6541

S.H.L.

Berman ,0’Connor & Mann

Michg41 J. Berman

111A. Chalan Santo Pap, Ste. 503
Hagatna, GU 96910-5176

S.P.J.V.

CO Lujan and Wolff LLP

238 Arghbishop Flores Street
Suite 300

Hagatna, GU 96910-5206

  
 

Saint Anthony Catholic School
529 Chalan San Antonio
Tamuning, GU 96913-3600

San Dimas and

Our Lady of the Rosary
PO Box 6099

Merizo, GU 96916-0399

San Isidro
HC 1 Box 17083
Inarajan, GU 96915-7806

San Vincente Catholic School
196 Bejong Street
Barrigada, GU 96913-1182

Santa Bernadita Church
PO Box 11496
Yigo, GU 96929-0496

c®
School Sistez's of Norte Dame Central
Pacific Prévince, Inc. (contd.)}

c/o Civjdle & Tang, PLLC

330 Hernan Cortez Ave, Ste 200
Hagdtna, GU 96910-5081

  

Sisters of Mercy Entities

co The Law Offices of Duncan G. McCully
139 Murray Boulevard, Suite 200
Hagatna, Guam 96910-5153

Page 16 of 18
Sisters of Mercy of NC on Guam wv

101 Mepéy Drive
Belmont, NC 28012-2898

 

St. Anthony and St. Victor
PO Box 7707
Tamuning, GU 96931-7707

T.A.C.Sr.

CO Lujan and Wolff LLP

238 Archhi/shop Flores Street
Suite 300

Hagatna, GU 96910-5206

T.H.Q.

CO Berman OConnpr and Mann

111 ¥. cy Papa, Suite 503
969

Hagatna, Gu 10-5176

7.0.7.

c/o Lujan & Wolff LLP

Delia L Wolff

238 Arolbishop Flores St, Ste 300
Hagatrla, GU 96910-5206

U.S. Small Business Administration
c/o Jayson Pang

2401 Fourth Avenue, Suite 400
Seattle, WA 98121-1430

VM.

Berman 0’Connor & Mann

Michael J. Aerman

111 W. ChAélan Santo Papa, Ste 503
Hagatna, GU 96910-5176

V.S.F,
Lujan & Wolff LLP
Delia L. Wolff

238 Archbishop Flores St, Ste 300
Hagatwa, GU 96910-5206

Victim M.Q.G.

c/o Law Offices of Mark Williams, P.C.
PO Box 24298
Barrigada, GU 96921-1298

W.C.S.
CO Berman OConnor
111 W. Chalan Sanéo Papa, Suite 503
Hagatna, Guam 96910-5176

  

Sisters of Mercy of North Carolina
100 McAuley Circle
Belmont, NC 28012

St. Joseph
PO Box 170022
Inarajan, GU 96917-0022

T.A.D.

CO Lujan and Wolff LLP
fi Flores Street

Hagatna, Guam 96910-5113

TMA,

 
  

shop Flores St, Ste 300
£ GU 96910-5206

TRS.
c/o Lujan & Wolff LLP

 

238 Archbishop Flores St, Ste 300
Hagatna, GU 96910-5206

V.C.P.

CO Roberts Fowler and Visosky LLP
Suite 201, Arlean Pacific Plaza
865 South’ Marine Corps Drive
Tamunitig, Guam 96913-3440

   
 

V.M.C.
Lujan and-Wolff LLP
Delia IY Wolff

  
 

238 Béchbishop Flores St., Ste. 300
Hagdtna, GU 96910-5206

V.T.S.N.

CO Lujan and
238 Archbiswop Flores Street
Suite 30
Hagatng/ Guam 96910-5206

 
 
  

WALB,
CO Lujan and Wolff LLP
238 nee Flores Street, Suite 300

Hagatda, Guam 96910-5206

W.D.S.

CO Lujan and Wolff LLP

238 Archbishep Flores Street
Suite 300

Hagatna,“*Guam 96910-5206

Case 19-00010 Document 342 Filed 01/31/20

St. Andrew Kim
PO Box 1555
Hagatna, GU 96932-1555

St. Vincente Ferrer and San Roke
229 San Roque Drive
Barrigada, GU 96913-1131

T.D.N.

c/o Lujan & Wolff LLP

Delia LMolff

238 Béchbishop Flores St, Ste 300
Haga&tna, GU 96910-5206

T.M.E.

CO Roberts Fowler and Visosky LLP
Suite 201/Orlean Pacific Plaza
865 Sopth Marine Corps Drive
Tamuning, Guam 96913-3440

 

Takecare Insurance Co.
PO Box 6578
Tamuning, GU 96931-6578

V.G.P.
CO Lujan and Wolff LLP

238 Archbishop Flores Street
Hagatna, Guam 96910-5206

VPA.

CO Roberts Fowler and Visosky LLP
Suite £01, Orlean Pacific Plaza

outh Marine Corps Drive
Tamuning, Guam 96913-3440

 

V0.0.

c/o Lujan &AMolff LLP

Delia L ¥oltf

238 Arghbishop Flores St, Ste 300
Hagatna, GU 96910-5206

  
 

WAP.
c/o Lujan & Wolff LLP

Delia L. WOlff
238 Arglbishop Flores St., Ste 300
Hagatha, GU 96910-5206

 

Page 17 of 18
W..B. L
CO Lujan/and Wolff LLP

 

 
   

derson, Chtd.
Neider Avenue, Suite 102
Coeuy’ d'Alene, ID 83815-6007

Attorney at Law

Suite 216, Former Union Bank Bldg.
194 Rernan Cortes Ave.

HagAtna, GU 96910-5036

John C. Tgtlaje 0

WY.

Michael J: Berman

Berman ,0’Connor & Mann

111 Wf Chalan Santo Papa, Ste. 503
ssh, GU 96910-5176

 

Gina Campos

RE/MAX Diamond Realty

238 E. Marine Corps Drive 320 Eqst Neider Avenue, Suite 102
Suite 202 Coeur d‘Alene, ID 83815-6007

Hagatna, GU 96910-5194

 
  
 
 

Keith Talyot ace Lo
Buchanan Fobes & Leitch, Inc., c/o Law Office of Mark Williams, P.C.
102 BankPacific Bldg.

é Marine Dr.

Dedédo, GU 96929-5911

 
 

Seattle, WA 98104-1093

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Blank Rome LLP

{u) Cornerstone Valuation Guam, Inc.

(u)Keen Summit Capital Partners LLC

(u}Numerous Victims of Clergy Abuse (Perez Cl

(u) Stinson LLP

{du)Numerous Victims of Clergy Abuse (BOM Cli

(u)Catholic Parishes and Schools (u)Committee of Unsecured Creditors

(u)Davis and Davis, P.C. (u}John C. Terlaje

(u)Law Office of Paul Richler (u)Numerous Victims of Clergy Abuse (BOM Clie

{u)Our Lady of the Blessed Sacrament (u)Pacific Human Resources Services, Inc.

(u)The Continental Insurance Company, as succ (u} Victim M.T.D.

End of Label Matrix

Mailable recipients 368
Bypassed recipients 16
Total 384

Case 19-00010 Document 342 Filed 01/31/20 Page 18 of 18
